                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


 UNITED STATES OF AMERICA,

      Plaintiff,

 v.                                               Case No. 8:21-cv-188-MSS-AEP

 WECARE PHARMACY, LLC;
 QINGPING ZHANG, PHARMD, MS;
 LI YANG, L&Y HOLDINGS, LLC.


      Defendants.

 __________________________________/


                CERTIFICATE OF INTERESTED PERSONS
               AND CORPORATE DISCLOSURE STATEMENT

        Pursuant to Local Rule 3.03, I hereby disclose the following:

        1.         The name of each person, attorney, association of persons, firm,

law firm, partnership, and corporation that has or may have an interest in the

outcome of this action – including subsidiaries, conglomerates, affiliates,

parent corporations, publicly-traded companies that own 10% or more of a

party’s stock, and all other identifiable legal entities related to any party in the

case:

             a. United States of America, Plaintiff




                                            1
           b. Drug Enforcement Administration

           c. Maria Chapa Lopez, United States Attorney, Attorney for

               Plaintiff

           d. Sean P. Keefe, Assistant United States Attorney, Attorney for

               Plaintiff

           e. Randy Harwell, Assistant United States Attorney, Attorney for

               Plaintiff

           f. Scott B. Dahlquist, Department of Justice, Attorney for Plaintiff

           g. Gustav W. Eyler, Department of Justice, Attorney for Plaintiff

           h. Michael Granston, Department of Justice, Attorney for Plaintiff

           i. WeCare Pharmacy, LLC, Defendant

           j. L&Y Holdings, LLC, Defendant

           k. Qingpang Zhang, Pharm.D., Defendant

           l. Li Yang, Defendant

           m. M.D. Purcell, Esq., Attorney for Defendants

      2.       The name of every other entity whose publicly-traded stock,

equity, or debt may be substantially affected by the outcome of the

proceedings:

               None known.




                                        2
         3.    The name of every other entity which is likely to be an active

participant in the proceedings, including the debtor and members of the

creditors’ committee (or twenty largest unsecured creditors) in bankruptcy

cases:

               None known.

         4.    The name of each victim (individual or corporate) of civil and

criminal conduct alleged to be wrongful, including every person who may be

entitled to restitution:

               None known.



                                CERTIFICATION

         I hereby certify that I am unaware of any actual or potential conflict of

interest involving the district judge assigned to this case and will immediately

notify the Court in writing on learning of any such conflict. The United States

is aware that the magistrate judge assigned to this case may potentially have a

conflict because he reviewed search warrants and supporting affidavits related

to this matter.




                                          3
Dated: February 11, 2021                Respectfully submitted,

BRIAN M. BOYNTON                        MARIA CHAPA LOPEZ
Acting Assistant Attorney General       United States Attorney
Civil Division
                                        /s/ Sean P. Keefe
MICHAEL D. GRANSTON                     SEAN P. KEEFE
Deputy Assistant Attorney General       Assistant United States Attorney
Civil Division                          Florida Bar No. 413828
                                        400 North Tampa Street, Suite 3200
GUSTAV W. EYLER                         Tampa, FL 33602
Director, Consumer Protection           Telephone No. (813) 274-6135
Branch                                  Facsimile No. (813) 274-6198
                                        Sean.Keefe@usdoj.gov
/s/ Scott B. Dahlquist
SCOTT B. DAHLQUIST
Trial Attorney
Consumer Protection Branch
U.S. Department of Justice
P.O. Box 386
Washington, D.C. 20044
Scott.B.Dahlquist@usdoj.gov
Telephone No. (202) 532-4602
Facsimile No. (202) 514-8742
Attorneys for the United States




                                    4
                           CERTIFICATE OF SERVICE


      I hereby certify that on this 11th day of February, 2021, I electronically filed

the foregoing with the Clerk of the Court by using the CM/ECF system which will

provide electronic service to all counsel of record.

                                         /s/ Sean P. Keefe_______
                                         SEAN P. KEEFE
                                         Assistant United States Attorney
